DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred Froebrich (Reg. No. 38,887) on September 7, 2021.

The application has been amended as follows: 
Please cancel claim 2 and claim 3. 


Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on July 30, 2021. 
Claims 1, 5-8, and 10 have been amended. 
Claim 12 is new. 
Response to Arguments

Applicant’s arguments, see Pg. 6, filed July 30, 2021, with respect to claims 4, and 7-8 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has removed the requirement for continuous changing of grating position from claim 1. 
Applicant’s arguments, see Pg. 6, filed July 30, 2021, with respect to claims 1, 4, and 7-11 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the lack of antecedence in the claims. 
Applicant’s arguments, see Pg. 6, filed July 30, 2021, with respect to claim 9 have been fully considered and are persuasive.  The 112(d) rejection of the claim has been withdrawn. Applicant has removed the limitation directed to fringe scanning from claim 1.
Applicant’s arguments, see Pg. 6, filed July 30, 2021, with respect to claims 1,4, and 7-11 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1,  Applicant argues that  Hoshino and Nesterets fail to disclose determining a capturing mode as a low visibility capturing mode or an actual capturing mode. Hoshino discloses the low visibility capturing unit and generating one subject moire fringe image in [0060]-[0062]. However, Hoshino fails to disclose determining the whether the capturing mode is the low visibility mode or the actual capturing mode. Nesterets teaches the reduction of visibility of the moire fringe image but fails to teach the determination of the capturing mode. 
Election/Restrictions
1 is allowable. Claims 5-6 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions II-IV, as set forth in the Office action mailed on September 11, 2019, is hereby withdrawn and claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, and 4-12 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Hoshino (U.S. 2014/0198895) in view of Nesterets (U.S. 2010/0327175).
Regarding claim 1:
Hoshino discloses a radiation capturing system comprising: 
a radiation source (Fig. 1, 111), 
a plurality of gratings (Fig. 1, 12, 14 and 15), and
 a radiation detector (Fig, 1, 16), provided aligned in a radiation irradiating axis direction (Fig. 1, detector 16 aligned with source 111); 

a low visibility capturing unit (Fig. 1, 120) which performs capturing of one subject moire fringe image ([0060], single moire image); and 
a generating unit (Fig. 1, 5) which generates configured to generate an absorptive image based on only the one subject moire fringe image captured by the low visibility capturing unit ([0062], generating absorption image from a single image).
Nesterets teaches capturing of one subject moire fringe image in a low visibility mode with visibility of a moire fringe reduced ([0133]-[0135], translation of gratings during imaging) relative to the plurality of moire fringe images captured by a changing of relative positions ([0133]-[0135], translation of gratings during imaging) of the plurality of gratings with respect to a grating position ([0133]-[0135], translation of gratings during imaging) while the capturing of the one subject moire fringe image performed.
However, Hoshino and Nesterets fail to disclose a controller configured to determine whether a capturing mode is the low visibility capturing mode or the actual capturing mode and a generating unit configured to generate an absorptive image based on only the one subject moire fringe image captured by the low visibility capturing unit when the capturing mode is the lower visibility capturing mode and to generate the reconstructed image based on the plurality of moire fringe images when the capturing mode is the actual capturing mode.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884